

115 HR 2682 IH: Supporting Foster Youth in Successful Parenting Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2682IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support foster youth in successful parenting by reducing unintended pregnancies and promoting
			 the well-being of expectant or parenting foster youth and their children.
	
 1.Short titleThis Act may be cited as the Supporting Foster Youth in Successful Parenting Act of 2017. 2.Requirement that States report on steps taken to address pregnancy and parenthood among foster youth (a)In generalSection 432(a) of the Social Security Act (42 U.S.C. 629b(a)) is amended—
 (1)by striking and at the end of paragraph (9); (2)by striking the period at the end of paragraph (10) and inserting ; and; and
 (3)by adding at the end the following:  (11)provides that the State agency shall submit to the Secretary such reports as the Secretary may require not more frequently than annually, on the steps being taken by the State agency to—
 (A)identify youth in foster care under the responsibility of the State who are expectant or parenting (including as a noncustodial parent);
 (B)increase access to sexual health care information and services, including all methods of contraception for youth in foster care;
 (C)prevent unintended pregnancies among youth in foster care under the responsibility of the State; (D)promote the well-being of foster youth under the responsibility of the State who are expectant or parenting (including as a noncustodial parent), and their children, by providing coordinated services to the youth that support their development and the development of their children, including assistance to obtain—
 (i)an education (including by maintaining or restoring a connection to an educational institution); (ii)Medicaid coverage for both prenatal care and postpartum health care;
 (iii)mental and behavioral health care; (iv)appropriate housing;
 (v)employment and job training; and (vi)other services that support parental and child well-being (such as home visiting services, early intervention services, early childhood education, child care, and child care assistance);
 (E)train caseworkers, foster parents, and other foster care facility caregivers and staff on how to support foster youth in preventing unintended pregnancies and to promote the well-being of foster youth who are expectant or parenting (including as a noncustodial parent), and their children;
 (F)improve supports for foster youth who are expectant or parenting (including as a noncustodial parent) by minimizing the number of placements, both during pregnancy and after delivery, for foster youth who become pregnant and by implementing specialized recruitment, training, retention, and support for foster parents who mentor and care for young parents and their children together;
 (G)monitor the well-being of the children of youth in foster care, including their enrollment in early education programs, access to appropriate developmental assessments and interventions if needed, and their involvement in the child welfare system (such as in child abuse and neglect investigations or foster care placements); and
 (H)train caseworkers to promote coordinated efforts with the courts to support foster youth who are expectant or parenting (including as a noncustodial parent), and recognize that services for young parents and their children can be provided without bringing their children into the child welfare system..
				(b)Effective date
 (1)In generalThe amendments made by subsection (a) shall take effect on the first day of the first fiscal year that begins one year or more after the date of the enactment of this Act, and shall apply to payments under subpart 2 of part B of title IV of the Social Security Act for calendar quarters beginning on or after such date.
 (2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to subpart 2 of part B of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by subsection (a), the plan shall not be regarded as failing to meet any of the additional requirements before the first day of the first calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
				3.Competitive research and demonstration grants to develop evidence-based approaches to support
			 foster youth in successful parenting
 (a)In generalSubpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629–629i) is amended— (1)in section 437—
 (A)in subsection (a), by striking $200,000,000 and inserting $250,000,000; and (B)in subsection (b), by adding at the end the following:
						
							(4)Competitive research and demonstration grants to develop evidence-based approaches to support
 foster youth in successful parentingFor any fiscal year for which the amount made available to carry out this section exceeds $60,000,000, the Secretary shall reserve the lesser of 50 percent of such excess or $50,000,000 for grants under section 439A.; and
 (2)by adding at the end the following:  439A.Competitive research and demonstration grants to develop evidence-based approaches to support foster youth in successful parenting (a)In generalThe Secretary shall make grants to States to identify and implement approaches to support foster youth in successful parenting that are age-appropriate, medically accurate, trauma-informed, culturally relevant, gender-responsive, and evidence-informed, and that focus on either or both of the following:
 (1)Developing strategies that focus on preventing unintended pregnancies among foster youth. (2)Promoting the well-being of foster youth who are expectant or parenting (including as a noncustodial parent), and their children.
 (b)Program qualificationsIn making grants under this section, the Secretary shall— (1)provide support for—
 (A)approaches that help identify, develop, replicate, and evaluate evidence-informed approaches to preventing unintended pregnancies among foster youth and promoting the well-being of foster youth who are expectant or parenting (including as a noncustodial parent), and their children, including ways to improve training for foster parents, child welfare staff, and other foster care facility caregivers and staff;
 (B)approaches that address the specific needs and circumstances of different groups of foster youth, such as older youth preparing to exit care, those living in a variety of settings, those who are already parents, those in rural areas, those who identify across the sexual orientation and gender-identity spectrum (including gay, lesbian, bisexual, or transgender), youth of color, youth with disabilities, and noncustodial parents;
 (C)approaches that coordinate with other Federal, State, or local programs and related research on addressing the prevention of unintended pregnancies among foster youth (or other relevant youth) or the promotion of the well-being of foster youth (or other relevant youth) who are expectant or parenting (including as a noncustodial parent) and their children, including—
 (i)the Teen Pregnancy Prevention program of the Office of Adolescent Health; (ii)the Personal Responsibility Education Program under section 513; and
 (iii)the Pregnancy Assistance Fund established under section 10212 of Public Law 111–148; (D)approaches that coordinate with other Federal, State, or local programs that successfully connect foster youth (or other relevant youth) to important services that support their development and the development of their children, including services described in clauses (i) through (vi) of section 432(a)(11)(D);
 (E)approaches that focus on specialized recruitment and training of foster families who are committed to supporting foster youth who are expectant or parenting (including as a noncustodial parent), and their children;
 (F)approaches that identify and implement a sexual health curriculum aimed at educating foster youth on pregnancy and parenting services, healthy romantic relationships, and, for expectant youth, education on healthy development of babies, including prenatal and postpartum care and parent training to prepare to care for their children; and
 (G)approaches that promote collaboration among key public and private stakeholders (such as child welfare and juvenile justice systems, courts, health and mental health providers, higher education institutions, hospitals, and philanthropic organizations) to identify effective ways to reduce unintended pregnancies among youth in foster care and to promote the well-being of foster youth who are expectant or parenting (including as a noncustodial parent); and
 (2)take into account input from current and former foster youth who have experienced unintended pregnancies or parented as foster youth.
 (c)ApplicationTo be eligible for a grant under this section, a State shall submit an application to the Secretary describing the activities the State intends to carry out using grant funds consistent with the requirements of this section and providing an assurance that the State will cooperate fully with any evaluation provided for by the Secretary under this section.
 (d)Selection of granteesIn awarding grants under this section, the Secretary shall ensure that the grants are distributed to a diversity of States based on region, population size, racial or ethnic minority representation, economic well-being, or other factors that may inform how the activities to be carried out using such grants address the needs of the country. No State may be awarded more than 25 percent of the amounts reserved under section 437(b)(4) for a fiscal year unless such reserved amounts for such fiscal year exceed $10,000,000.
 (e)Amount of grantThe Secretary shall determine the amount of each grant to be made under this section on the basis of the scope of the activities to be carried out using the grant.
 (f)EvaluationsThe Secretary shall conduct evaluations of the activities carried out using each grant made under this section to build evidence of the effectiveness of the activities, with evidence ranging from emerging, to promising, and to best practice. The evaluations shall—
 (1)determine the lessons learned (including barriers to success) as a result of the activities carried out using all such grants;
 (2)include research designs that encourage innovation and reflect the nature of the activities undertaken, successful implementation efforts, and the needs of the communities, without prioritizing efficacy research over effectiveness research;
 (3)recognize that both efficacy and effectiveness research (including statistical modeling research) using rigorous designs are needed over time to understand the success of activities with the target populations in real-world circumstances; and
 (4)to the extent practicable, help to build local evaluation capacity, including the capacity to use evaluation data to inform continuous program improvement.
								(g)Reports
 (1)State reportsEach State to which a grant is made under this section for a fiscal year shall submit to the Secretary a report on the use of the grant.
 (2)Report to the congressNot later than September 30, 2022, and every 5 years thereafter, the Secretary shall submit to the Congress a report on the activities supported by the grants made under this section. The report shall include the evaluation conducted under subsection (d) and the recommendations of the Secretary for policy changes to decrease unintended pregnancies among foster youth and to promote the well-being of foster youth who are expectant or parenting (including as a noncustodial parent), and their children.
 (h)Reservations of fundsOf the amounts reserved under section 437(b)(4) for a fiscal year: (1)Not more than 10 percent shall be reserved for evaluation of the programs funded under this section during the fiscal year.
 (2)Not more than 10 percent shall be reserved to administer this section and provide technical assistance to the States in using grants made under this section during the fiscal year.
 (3)Five percent shall be reserved for grants to Indian tribes under this section for the fiscal year. (4)Three percent shall be reserved for grants to territories under this section for the fiscal year..
 (b)Effective dateThe amendments made by this section shall take effect on October 1, 2017. 4.Clarifying existing supports in current law (a)Clarification that pregnancy and parenting are sufficient reasons To remain in foster care until age 21Section 475(8)(B)(iv) of the Social Security Act (42 U.S.C. 675(8)(B)(iv)) is amended—
 (1)by striking or at the end of subclause (IV); (2)by striking the period at the end of subclause (V) and inserting ; or; and
 (3)by adding at the end the following:  (VI)expectant or parenting (including as a noncustodial parent)..
				(b)Clarification that States, before removing children from foster youth, must make active efforts To
			 keep the parents with their children, and must protect the rights of the
 parentsSection 471(a)(15) of such Act (42 U.S.C. 671(a)(15)) is amended— (1)by striking and at the end of subparagraph (E);
 (2)by adding at the end the following:  (G)before removing a child from parents who are in foster care, the State shall obtain a judicial finding that the State—
 (i)has made, and documented, active efforts to keep the parents with the child; and (ii)has protected the rights of the parents with respect to the child; and
 (H)if a child is removed from parents who are in foster care, the State shall ensure that the following accommodations are made to support the healthy attachment and eventual reunification of the parent and child:
 (i)frequent visitation to match the recommended guidelines by national experts in early child development;
 (ii)regular coordination between the case worker for the child and the caseworker for the parents; and (iii)long-term planning to ensure that placement setting does not present a barrier to reunification;.
				(c)Clarify that the law does not require children born to foster youth To enter foster care, and that
			 such children can receive services for foster children without entering
			 foster care; prohibit States from requiring foster youth To put their
			 children in foster care in order To remain together or receive assistance
 (1)In generalSection 471(a) of such Act (42 U.S.C. 671(a)) is amended— (A)by striking and at the end of paragraph (34);
 (B)by striking the period at the end of paragraph (35) and inserting a semicolon; and (C)by adding at the end the following:
						
 (36)provides that the State shall have in place such laws and procedures as are necessary— (A)to ensure that a child born to one or more parents in foster care under the responsibility of the State—
 (i)is not placed in foster care under the responsibility of the State solely because of the age or foster youth status of the parents; and
 (ii)is placed in a setting that accommodates the child and the parents; (B)to prohibit the State from requiring a foster youth who is expectant or parenting (including as a noncustodial parent) to place their children into foster care in order for the foster youth to remain together with the children or to receive services provided to, or for the benefit of, foster youth.
								.
					(2)Effective date
 (A)In generalThe amendments made by this subsection shall take effect on the first day of the first fiscal year that begins one year or more after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such date.
 (B)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this subsection, the plan shall not be regarded as failing to meet any of the additional requirements before the first day of the first calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
					(d)Clarify that the transition plans for parents in foster care and their children should be
 individualized To meet the unique needs of the young familySection 475(5)(H) of such Act (42 U.S.C. 675(5)(H)) is amended by inserting , and if the youth is expectant or parenting (including as a noncustodial parent), covers the period beginning at least 12 months before the youth is scheduled to leave foster care, focuses on developing and maintaining support networks for foster youth who are parents through community, family, and others, ensuring adequate family income, including through referrals to State programs funded under part A, and promoting the developmental needs of their children, identifies specific programs and services that will help support the unique needs of such a youth and their children, is developed in collaboration with the youth and other stakeholders from areas such as education, health care services, mental and behavioral health services, housing, employment and training, and other services that support parental and child well-being (such as home visiting services, early intervention services, early childhood education, child care, and child care assistance) before the semicolon.
			(e)Outreach To ensure that youth leaving foster care are provided information about their health
 insurance optionsThe Secretary of Health and Human Services shall conduct outreach to inform each State that section 475(5)(H) of the Social Security Act requires a caseworker for a youth who is due to age out of foster care within 90 days to provide the youth with assistance and support in developing a transition plan that includes specific options on health insurance for the youth (including enrollment in the State plan under title XIX of the Social Security Act pursuant to section 1902(a)(10)(A)(i)(IX) of such Act) and any documentation needed to secure such insurance.
			5.Requirement that the Federal Interagency Work Group on Child Abuse and Neglect address issues
 facing foster youth who are expectant or parentingThe Federal Interagency Work Group on Child Abuse and Neglect shall identify, and seek ways to address, issues facing foster youth who are expectant or parenting (including as a noncustodial parent), including consideration of data collected pursuant to section 479A(7)(B) of the Social Security Act, educating child welfare staff and agencies about the rights of the youth and the permanent negative limits on the youth’s employability and volunteer work with minors when placing the children of foster youth in care, and consulting with current and former foster youth with relevant experience to inform recommendations.
		6.Encouragement to share information on how to prevent unintended pregnancy among foster youth, and
 to support foster youth who are parentsThe Secretary of Health and Human Services is encouraged to promote the sharing of emerging lessons, research, and best practices about preventing teen pregnancy among foster youth, and enable foster youth who are parents to receive support from those working in the fields of teen pregnancy prevention and child welfare.
 7.Connecting foster youth who are expectant or parenting with relevant programs and servicesSection 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the following:  (H)In the case of a foster youth who is expectant or parenting (including as a non-custodial parent), a written plan to address the safety and developmental well-being of any children of the foster youth, regardless of whether such children are under the care of the State, that includes—
 (i)a description of the programs and services available to assist a youth who is expectant or parenting (including as a noncustodial parent) in supporting the healthy development of their young children, including, as applicable, high-quality early childhood programs (including the Child Care Development Block Grant, child care assistance, Early Head Start, Head Start, programs under the Individuals with Disabilities Education Act, including early intervention services, and home visiting services), the Medicaid program and programs through which participants may access a pediatric medical home or receive regular health, mental health, or behavioral health care, food security programs (including the Supplemental Nutrition Assistance Program and the Special Supplemental Nutrition Program for Women, Infants, and Children), homelessness programs (including HUD transitional housing and the Supportive Housing Program), and other relevant Federal or State programs, and
 (ii)assurances that the State agency will provide the foster youth with assistance with enrolling in the programs and services described in clause (i) and will provide any children of the foster youth with assistance without requiring the child to enter foster care..
 8.State certifications under the John H. Chafee Foster Care Independence ProgramSection 477(b)(3) of the Social Security Act (42 U.S.C. 677(b)(3)) is amended— (1)in subparagraph (F)—
 (A)by inserting pregnancy prevention programs, before local housing; and (B)by striking and the last place it appears; and
 (C)by inserting before the period the following: , and with other prevention and support programs for youth who are expectant or parenting (including as a noncustodial parent), including high-quality early childhood learning programs, the Special Supplemental Nutrition Program for Women, Infants, and Children, the Early Head Start program, the Medicaid program, programs providing subsidies for child care, programs offering early intervention services, programs through which participants may access a pediatric medical home or receive regular health care visits, and other relevant Federal programs; and
 (2)by adding at the end the following:  (L)A certification by the chief executive officer of the State that the State will ensure that each youth participating in the program under this section who is expectant or parenting (including as a noncustodial parent) will receive independent and transition planning services that can support them in raising a child, including financial literacy, budgeting, asset-building, housing assistance, employment and job training, education, health care, and mental health care services, (including through the State Medicaid program), and information on parenting and services for their children (including home visiting, early childhood education, early intervention services, child care, and child care assistance)..
 9.Identification of minor parents in the annual reportSection 479A(a)(7)(B) of the Social Security Act (42 U.S.C. 679b(a)(7)(B)) is amended by inserting before the period at the end the following: , including the number of such children of each age who are 18 or older and the number of such children of each age who are under the age of 18.
		